DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states “the characteristic value” rather than the characteristic value of the question sentence. Although there is only one type of characteristic value in claim 2, use of the full term limits confusion because “the characteristic value of the answer sentence” is used in claims 3 and 4.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are found throughout claims 1-15. Specifically, the term “unit” is used as a substitute in place of means (MPEP 2181.I).  The following terms are being interpreted under 35 U.S.C. 112(f): Control unit” in claim 8. The “control unit” performs two functions: “acquire user's input information including a question sentence about a vehicle” and “output an answer sentence according to a detail level … and the detail level being determined based on a characteristic value of the question sentence” in claim 8. No structure is provided in claim 8 that is sufficient to perform these functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 recite the limitations “the number of characters, the number of words, the number of content words, or the number of dependencies” in lines 2-3 of claim 2 and lines 2-3 of claim 4. Each of “the number of characters, the number of words, the number of content words, or the number of dependencies” lack antecedent basis in both claims 2 and 4. As a result, each of “the number of characters,” “the number of words,” “the number of content words,” and “the number of dependencies” in claims 2 and 4 is indefinite under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “An information processing method comprising: acquiring, by an information processing device, user's input information including a question sentence about a vehicle.” The limitation of “acquiring, by an information processing device, user's input information including a question sentence about a vehicle,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an information processing device” language, “acquiring, by an information processing device, user's input information including a question sentence about a vehicle” in the context of this claim encompasses a person hearing and understanding a question about a vehicle. Similarly, the limitation of: “outputting, by the information processing device, an answer sentence according to a detail level, the detail level being an index indicating a detail degree of a sentence, and the detail level being determined based on a characteristic value of the question sentence” is process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. “[O]utputting, by the information processing device, an answer sentence according to a detail level, the detail level being an index indicating a detail degree of a sentence, and the detail level being determined based on a characteristic value of the question sentence” as drafted, is a process that, under its broadest reasonable interpretation, covers considering the detail level of a question, determining and providing an answer of a length or detail level based on the length of detail level of the question. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites an “information processing device”. These “information processing device” is recited at a high-level of generality (i.e., as a generic processor, memory, and/or computer code implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 2-9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20130041921 (“Cooper”).
An information processing method comprising” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”)); “acquiring, by an information processing device, user's input information including a question sentence about a vehicle” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); “outputting, by the information processing device, an answer sentence according to a detail level” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.) “the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, the detail level being determined based on a characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are transported to rules engine 132, where either an element or an annotation, or both, are recognizable as satisfying a rule condition by rules engine 132.  … an element can be composed of any combination of symbols that constitute a token (e.g., a word) or a portion thereof (e.g., a word, if a multi-worded token), one or more segments, a phrase, a concept, etc.”), ¶ [0031-33] many characteristic values are determined by the LAM 110, including elements, tokens, and annotations, which are later used to identify a response, ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use 
Concerning claim 2, Cooper discloses “The information processing method according to claim 1” (See claim 1); “wherein the characteristic value of the question sentence is the number of characters, the number of words, the number of content words, or the number of dependencies included in the question sentence” (Figs., ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”) One characteristic value could be a determination of whether the question sentence is short or long, which is based on the number of words in the query.); “and the detail level when the characteristic value  is a predetermined value is higher than the detail level when the characteristic value is smaller than the predetermined value” (Figs., ¶ [00] (“”)).
Concerning claim 3, Cooper discloses “The information processing method according to claim 1” (See claim 1); “, wherein a characteristic value of the answer sentence which the information processing device outputs is determined according to the detail level” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The characteristic value of the answer is determined by the detail level of the 
Concerning claim 4, Cooper discloses “The information processing method according to claim 3” (See claim 3); “wherein the characteristic value of the answer sentence is the number of characters, the number of words, the number of content words, or the number of dependencies  included in the answer sentence” (Figs., ¶ [0061] and ¶ [0137-0166] Describe the use of “Range operators specify the scope, or amount of surrounding text that will be associated with specified expressions of the rule. Examples of ranges include … proximity within a specified number of words. Range operators are one way the Cooper system determines the number of words or content words included in an answer.  ¶ [0082-0083] Describes a scope based scoring system, which “assigns a score to each scope that is representative of the ability of the scope to answer the query.” “[S]ome potentials answers can have variable scope, such as variable size of a section” such as a sentence, paragraph or chapter. Scoring is determined by an equation, which looks at both the number of matches and the number of words that could match. As a result, scope based scoring is a second way to determine the number of words or the number of content words in the answer); “the characteristic value of the answer sentence when the detail level is a predetermined level is larger than the characteristic value of the answer sentence whenTSN201806448TFN18026720 the detail level is lower than the predetermined level” (Figs. 4A-4C, ¶ [0061] (“One type of rule specifies range operators. Range operators specify the scope, or amount of surrounding text that will be associated with specified expressions of the rule. Examples of ranges include phrase, sentence, and proximity within a specified number of words … Other range operators include phrase, proximity, title, subtitle, reference and other range operators that match and retrieve an amount of text, for example, commensurate with the 
Concerning claim 5, Cooper discloses “The information processing method according to claim 1” (See claim 1); “wherein the question sentence includes a keyword representing an operation of the vehicle when a function of the vehicle is executed” (Table 1, ¶ [0074] (example question 2 is : “(2) the question: ‘Does the Accord Sedan have front-wheel drive?’” includes a keyword “front-wheel drive” that represents the operation of an Accord when the function of driving is performed.), ¶ [0167-0180] Describe the use of keywords in Cooper generally.).
Concerning claim 6, Cooper discloses “The information processing method according to claim 5” (See claim 5); “wherein content of the answer sentence is determined as being at least one of a description of the function corresponding to the operation, a description of a cause why the vehicle performs the operation, and a description of a way to handle the operation” (Table 1, ¶ [0074]  (“(2) the question: ‘Does the Accord Sedan have front-wheel drive?’ invokes system 100 to find any number of variations of Accord Sedan that collectively may have front-wheel, rear-wheel and four-wheel types of drive.”) In response to the question 
Concerning claim 7, Cooper discloses “A non-transitory storage medium storing a program, wherein the program causes an information processing device to” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”)); “acquire user's input information including a question sentence about a vehicle” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); “output an answer sentence according to a detail level,” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate response.”) The detail level of the question is determined using an index, the semantic index, whose layers indicate a detail degree of a sentence.) “the detail level being determined based on a characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are transported to rules engine 132, where either an element or an annotation, or both, are recognizable as satisfying a rule condition by rules engine 132.  … an element can be composed of any combination of symbols that constitute a token (e.g., a word) or a portion thereof (e.g., a word, if a multi-worded token), one or more segments, a phrase, a concept, etc.”), ¶ [0031-33] 
Concerning claim 8, Cooper discloses “An information processing device comprising” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”)); “a control unit configured to acquire user's input information including a question sentence about a vehicle” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); “output an answer sentence according to a detail level,” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.) “the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate response.”) The detail level of the question is determined using an index, the semantic index, whose layers indicate a detail degree of a sentence.) “the detail level being determined based on a characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are 
Concerning claim 9, Cooper discloses “An information processing system comprising” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”)); “an information processing device” (¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”)); “a server configured to communicate with the information processing device” (¶ [0027] (“Network 104, which is optional, can be the Internet, a local area network (“LAN”), or any type of communications network capable of communicating data that represents both questions to and answers from system 100. Network 1004 can facilitate any known types of question-answering communications”); “wherein the information processing device is configured to acquire user's input information including a question sentence about a vehicle” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); ; “the information processing device or the server is configured to determine a characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are transported to rules engine 132, where either an element or an annotation, or both, are recognizable as satisfying a rule condition by rules engine 132.  … an element can be composed of any combination of symbols that constitute a token (e.g., a word) or a portion thereof (e.g., a word, if a multi-worded token), one or more segments, a phrase, a concept, etc.”), ¶ [0031-33] many characteristic values are determined by the LAM 110, including elements, tokens, and annotations, which are later used to identify a response, ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword the information processing device or the server is configured to determine a detail level that is an index indicating a detail degree of a sentence based on the characteristic value of the question sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate response.”) The detail level of the question is determined using an index, the semantic index, whose layers indicate a detail degree of a sentence.) “the information processing device is configured to output an answer sentence according to the detail level,” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by the detail level of the  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20100191686 describes a method and system for selecting the best answer to a question on a community ranking site, which considers the length of questions and answers, as well as the ratio of the length of the question and answer (¶ [0035]) in identifying the best answer. U.S. Patent Publication No. 20090112828 describes a method for extracting an answer to a query by searching documents and considers the number of characters between relevant keywords when identifying a potential answer (¶ [0264-0217]). U.S. Patent Publication No. 20150356181 is a Q&A system that identifies question characteristics and then scores potential answers and compares those scores to predetermined thresholds to determine an answer (Fig. 5A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 10, 2021



/MALINA D. BLAISE/
Primary Examiner, Art Unit 3715